984 So. 2d 675 (2008)
WESCAR MANAGEMENT, INC., Appellant,
v.
Pam STRUBAKIS, Joanne Strubakis, et al., Appellees.
No. 5D07-1571.
District Court of Appeal of Florida, Fifth District.
July 3, 2008.
Eric W. Ludwig, Orlando, for Appellant.
Daniel D. Mazar, Winter Park, for Appellees.
PER CURIAM.
Wescar Management appeals the dismissal with prejudice of its complaint for an equitable lien against Pam Strubakis and Joseph Reinhart. We reverse. See Palm Beach Sav. & Loan Ass'n. F.S.A. v. Fishbein, 619 So. 2d 267 (Fla.1993); Jones *676 v. Carpenter, 90 Fla. 407, 106 So. 127 (1925).
REVERSED and REMANDED.
GRIFFIN, SAWAYA and COHEN, JJ., concur.